COURT OF APPEALS FOR THE
                                    FIRST DISTRICT OF TEXAS AT HOUSTON

                                                ORDER ON MOTION

Cause number:               01-13-00864-CV
Style:                      HS Tejas, Ltd.
                            v City of Houston
                  *
Date motion filed :         March 19, 2014
                            Motion for Extension of Time to File Appellant’s Brief and to Supplement Reporter’s
Type of motion:             Record
Party filing motion:        Appellant
Document to be filed:       Appellant’s Brief and Supplemental Reporter’s Record

Is appeal accelerated?      Yes  No

If motion to extend time:
         Original due date:                           April 2, 2014 (for filing Appellant’s Brief)
         Number of previous extensions granted:       0
         Date requested:                              May 2, 2014 (for filing Appellant’s Brief)

Ordered that motion is:

                 Granted
                  If document is to be filed, document due:

                   The Clerk is instructed to file the document as of the date of this order
                   Absent extraordinary circumstances, the Court will not grant additional motions to extend
                    time

                 Denied

                 Dismissed (e.g., want of jurisdiction, moot)


          Upon consideration of Appellant’s “Unopposed Motion to Extend Time to File Appellant’s Brief
          and to Supplement the Reporter’s Record,” the Court grants appellant’s requests to (1) extend the
          deadline for filing appellant’s brief to May 2, 2014, and (2) permit appellant to supplement the
          reporter’s record.


Judge's signature: /s/ Justice Michael Massengale
                   Acting individually       Acting for the Court

                  Panel consists of ______________________________.

Date: March 25, 2014